Title: To James Madison from Albert Gallatin, 26 May 1807
From: Gallatin, Albert
To: Madison, James



Sir
Treasury Department 26th. May 1807

The bankers of the United States at London have under date of 14th. March last advised that they had, after consulting Mr Monroe, paid a draft of £ 1500 St. drawn by Mr. Lear on 11th. Octer. last in favor of John Gavino.  As the two credits which had been previously opened by direction of the Department of State to Mr. Lear with Messrs. Baring, and amounting together to £ 27,000 St., had been previously exhausted, I apprehend that any subsequent drafts of Mr. Lear on those gentlemen will be protested, unless they receive instructions to take them up.  If it be thought necessary to permit Mr. Lear to draw on London, the amount should be specified & communicated to the Bankers; and he should be advised not to draw on them beyond such amount, as the credit of the United States may otherwise be injured.  It would be eligible to transmit the necessary instructions to Messrs. Baring by Mr Purviance.  I have the honor to be with the highest respect Sir Your obedt. Servt.

Albert Gallatin

